 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
          RICHARD BRADDOCK,
 8                                Plaintiff,
                                                           C16-1756 TSZ
 9               v.
                                                           MINUTE ORDER
10        ZAYCON FOODS LLC, et al.,
11                                Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)        The Court MODIFIES its April 19, 2019 Minute Order, docket no. 155, as
14
     follows:
15                    (a)   Plaintiff’s supplemental brief is due May 17, 2019;
16                    (b)   Defendants’ combined responsive brief is due June 7, 2019;

17                    (c)   The May 29, 2019 hearing date is STRICKEN and will be reset if
                            necessary; and
18
                      (d)   The Court RENOTES Individual Defendants’ Motion for Partial
19                          Summary Judgment, docket no. 119, and Plaintiff’s Motion for
                            Partial Summary Judgment, docket no. 124, to June 7, 2019.
20

21

22

23

     MINUTE ORDER - 1
 1          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 7th day of May, 2019.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
